Title: From Benjamin Franklin to Sartine, 5 September 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monsieur,
Passy ce 5 Sept. 1779.
J’ay l’honneur d’informer votre Excellence, que le Commodore Jones a prie le vingt du Mois d’Aoust, par les 50 Degrés 20 Minutes Latitude, un Brig Anglois nommé le May Flower, de soixante dix Tonneaux, Chargé de Beuf et de Beurre Salés, de Biere et de quelques Balles de Plumes, destiné pour Londres. Le Capitaine de cette Prise arrivé a L’Orient, a rapporté que le dix neuf du dit Mois le Corsaire le Monsieur qui s’etoit joint au dit Commodore avait fait une Prise chargé de Vin d’Espagne et de Soye d’assez grande Importance pour que le dit Corsaire se separat de l’Escadre pour la conserver.
Je suis avec Respect, Monsieur, Votre très humble très obeissant Serviteur
B Franklin
M. De Sartine, Ministre & sece. D’Etat.
